Title: [Diary entry: 12 April 1791]
From: Washington, George
To: 

Tuesday 12th. In company with the Governor, The Directors of the James River Navigation Company—the Manager & many other Gentlemen. I viewed the Canal, Sluces, Locks & other Works between the City of Richmond & Westham. These together have brought the navigation to within a mile and half, or a Mile and ¾ of the proposed Bason; from which the Boats by means of Locks are to communicate with the tide water Navigation below. The Canal is of Sufficient depth every where but in places not brought to its proper width; it seems to be perfectly secure against Ice, Freshes & drift Wood. The locks at the head of these works are simple—altogether of hewn stone, except the gates & Cills and very easy & convenient to work. There are two of them, each calculated to raise & lower 6 feet. They cost, according to the Manager’s, Mr. Harris acct. about £3,000 but I could see nothing in them to require such a sum to erect them. The sluces in the River, between these locks and the mouth of the Canal are well graduated and easy of assent. To complete the Canal from the point to which it is now opened, and the Locks at the foot of them Mr. Harris thinks will require 3 years. Received an Address from the Mayor, Aldermen & Common Council of the City of Richmond at Three oclock, & dined with the Governor at four Oclock. In the course of my enquiries—chiefly from Colo. Carrington—I cannot discover that any discontents prevail among the people at large, at the proceedings of Congress. The conduct of the Assembly respecting the assumption he thinks is condemned by them as intemperate & unwise and he seems to have no doubt but that

the Excise law—as it is called—may be executed without difficulty—nay more, that it will become popular in a little time. His duty as Marshall having carried him through all parts of the State lately, and of course given him the best means of ascertaining the temper & dispositions of its Inhabitants—he thinks them favorable towards the General Government & that they only require to have matters explained to them in order to obtain their full assent to the Measures adopted by it.